Filed 10/26/22 P. v. Warmsley CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B318265

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. YA059248)
           v.

 TITUS TARVIN WARMSLEY,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Nicole C. Bershon, Judge. Dismissed.
     Ryan Patrick King, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                     ——————————
     Titus Tarvin Warmsley appeals the trial court’s order
denying his petition for resentencing under Penal Code section
1170.18.1 In 2004, Warmsley was convicted of robbery. (§ 211.)
The trial court found true the allegation that Warmsley suffered
two prior strike convictions. (§§ 667, subds. (b)–(i), 1170.12.)
Warmsley was sentenced to 25 years to life for the robbery, plus
five years for a prior serious felony enhancement pursuant to
section 667, subdivision (a)(1).
       On December 16, 2021, Warmsley filed a petition for
resentencing, which the trial court denied with prejudice because
Warmsley’s conviction could not be reduced to a misdemeanor
under section 1170.18, subdivision (f). Warmsley timely
appealed.
       We appointed counsel. After reviewing the record, counsel
filed an opening brief asking this court to follow the procedures
set forth in People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano). On July 27, 2022, we advised Warmsley that he had
30 days to submit any contentions or issues he wished us to
consider. No response has been received to date.
       Because the instant appeal is not from his conviction,
Warmsley is not entitled to our independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436 or its federal
constitutional counterpart, Anders v. California (1967) 386 U.S.
738. (See People v. Kelly (2006) 40 Cal.4th 106, 119 [independent
judicial review mandated by Anders applies only to first appeal
as of right]; Serrano, supra, 211 Cal.App.4th at p. 503; see also
Pennsylvania v. Finley (1987) 481 U.S. 551, 559.) Nonetheless,
we have reviewed the record in its entirety.


     1 All   further statutory references are to the Penal Code.




                                  2
       Robbery is defined as “the felonious taking of personal
property in the possession of another, from his person or
immediate presence, and against his will, accomplished by means
of force or fear.” (§ 211.) The crime is, by definition, a felony.
Robbery is not listed in section 1170.18 as an offense to which the
redesignation procedure under section 1170.18, subdivision (f)
applies. Warmsley is therefore not eligible for redesignation of
his felony conviction as a misdemeanor. The trial court properly
denied his petition for relief.

                         DISPOSITION

      The appeal is dismissed.
      NOT TO BE PUBLISHED.



                                          MOOR, J.

We concur:



             RUBIN, P. J.



             KIM, J.




                                 3